DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The examiner’s statement of reasons for allowance over the prior art of record set forth in the previous office action filed 2/18/22 still stand.

Information Disclosure Statement
The references cited in the Information Disclosure Statement have not been considered since IDS filed 11/26/2021 contains 0066948, 20179823124, 20097480434, 20118027709, 20159152009 and 20159000376 which appear to be incorrect document numbers.

EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

4. The device of claim 3, wherein the thickness of the layer of nonlinear material is at least equal to the width of the metallic slit.

5. The-device of claim 3, wherein the substrate is a quartz substrate of a thickness of 500 1 µm, the metallic electrodes are aluminum pads of transverse and longitudinal dimensions 2 mm, the width of the slit is 1 µm, and the layer of nonlinear material is a layer of silicon nitride of a thickness of 1 µm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877